DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communications received on 08/30/2019 is considered by the Examiner.  Claims 1-7, and 9 are pending and claim 8 has been withdrawn as pertaining to the non-elected invention. 

Examiner’s Note
The Examiner notes two relevant citations of the MPEP below:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) [see e.g. MPEP 2114(II)] 

	Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) [see MPEP 2115].

Therefore as long as the apparatus structural limitations are disclosed/taught by the prior art, it is understood to be capable of handling the material worked upon or of performing the claimed function.  
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, and 9, drawn to a sheet manufacturing apparatus and method.
Group II, claim 8, drawn to a control method of a sheet manufacturing apparatus.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the control method of claim 8, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Toshiaki YAMAGAMI, et al. US 20140290884 A1.  
‘884 discloses a sheet manufacturing apparatus and method for manufacturing sheet comprising: a sheet having defibrated material and whiteness enhancer is provided with a defibrating unit configured to defibrate a stock material which includes fibers.  A whiteness enhancer feeding unit configured to feed the aforementioned whiteness enhancer to the defibrated material defibrated in the defibrating unit, and a controller configured to change a feeding amount of the whiteness enhancer based on the whiteness information of the stock . 
During a telephone conversation with Nomugi Tomoyori on 03/04/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7, and 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a fibrillating unit, an additive supply unit, a depositing unit, a web forming unit, transportation unit 79, a cutting unit 90, and a control unit in claims 1-7 and 9.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The language of claims 1-7, and 9 is vague, unclear, and indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  For example, the phrase “a fibrillating unit, an additive supply unit, a depositing unit, a web forming unit, transportation unit 79, a cutting unit 90, and a control unit” are unclear in the context of the respective claims.  Moreover, the claim limitations a control unit that changes granularity of a surface of the sheet by controlling at least one of a supply amount per unit time” is extremely broad and general, and thus the metes and bounds of patent protection desired cannot be ascertained, so appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki YAMAGAMI, et al. US 20140290884 A1.

Regarding claim 1, YAMAGAMI discloses: A sheet manufacturing apparatus (Title) comprising: a fibrillating unit that fibrillates a raw material including fibers in a gas (Figs. 1 and 2, para [0037-0040] discloses a defibrating unit 30 that is a mechanical refining of raw material and similarly fibrillating a raw material is a mechanical refining and thus functionally equivalent.  Para [0041] discloses “By the way, the defibrating unit 30 of this embodiment performs a dry-type defibrating operation to be performed not in water but in air.” Air is a gas.); an additive supply unit that supplies an additive (Figs. 1 and 2, the whiteness enhancer feeding unit 60 is equivalent to the additive supply unit.  Para [0064] discloses an additive agent.); a mixing unit including a first rotating unit that mixes a fibrillated matter fibrillated by the fibrillating unit and the additive supplied by the additive supply unit (Figs. 2 & 3, piping 204 is a depositing unit that deposits a mixture mixed by the mixing unit; a web forming unit including a mesh belt that transports a deposited material deposited by the depositing unit and a suction mechanism that sucks the deposited material to the mesh belt (Figs. 1 & 2, para [0064] discloses “A sheet is formed by using the mixture of additive agent and the defibrated fibers. Then, the additive agent in which the whiteness enhancer and/or strengthening agent, fusion-bondable resin, etc. are mixed is called as material fibers. The forming unit 70 is that the material fibers are deposited in a uniform thickness. The forming unit 70 has a mechanism that uniformly disperses the material fibers in the air, and a mechanism that suctions the material fibers on the mesh belt 73.”); and a control unit (Fig. 1, element 130, the control portion or controller 130 changes the input amount of the whitening agent on the basis of whiteness level information about the raw material or defibrated material and also para [0040], [0066], and [0079].) by controlling at least one of a supply amount per unit time from the additive supply unit (Para [0037] discloses that the control portion or controller 130 controls a supplying unit 10, a crushing unit 20, a defibrating unit 30, a classifying unit 40, a receiving unit 45, a forming unit 70, a moisture spraying unit 120, a pressurizing unit 80, a pressurizing and heating unit 90, and a cutting unit 100. In addition, as a detecting unit 110 that acquires whiteness information of stock material Pu, a whiteness enhancer feeding unit 60 and a strengthening agent feeding unit 65 are provided.), a rotation velocity of the first rotating unit of the mixing unit, and a suction force of the suction mechanism (para [0091] discloses “the wind velocity that is generated toward the cyclone 40 from the defibrating unit 30 is controlled based on the acquired whiteness. Specifically, the wind velocity is controlled by opening and closing the first valve 35 or the second valve 36 provided in the first piping 33 and the second piping 34.”  In addition, para [0068] discloses “When the material fibers are introduced in the forming drum 71 of the forming unit 70, the material fibers go through the small holes screen of the surface of the forming drum 71 and are deposited on the mesh belt 73 by the suction power of the suction apparatus 75.”).    
YAMAGAMI is lack of the exact disclosure of changing the granularity of a surface of the sheet as recited in the claim limitation: changes granularity of a surface of the sheet.  However, YAMAGAMI discloses in detail on para [0006] discloses sheets with a low level of whiteness are considered to result from coloring by ink particles and the like originating from used paper, and a sheet having a uniform level of whiteness is obtained by inserting a whitening agent as an additive (paragraph [0062-0065]), and therefore changing to a sheet having a uniform level of whiteness by changing the feed amount of the whitening agent in YAMAGAMI is equivalent to changing the granularity (i.e., the standard deviation of the optical density distribution and para [0040] discloses “The detecting unit 110 is provided with an optical sensor so that it is possible to detect whiteness by detecting reflection light from the small pieces.” Emphasis added.) of a sheet surface by controlling the supply amount from the additive supply unit per unit of time in the claimed invention.  Therefore, the function of controller 130 and the flow chart of Fig. 5 in YAMAGAMI are functionally equivalent to the control unit of claimed invention and thus, one of ordinary skill in the art could manipulate and/or re-program the configuration of the controller 130 so as to produce the configuration disclosed by the claimed invention. 
Combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Before the effective filing date of the invention, one of ordinary skill in the art could manipulate and/or re-program the configuration of the controller 130  so as to achieve the aforementioned results.  Also, one of ordinary skill in the art would have recognized that the results of the re-programing the configuration of the controller 130  is predictable.  Applicant’s attention is respectfully directed to: In re Harza, 124 USPQ 378 (CCPA 1960) (mere duplication of parts (e.g., control unit) without any new and unexpected results is a routine practice within one of ordinary skill in the art).   
The rationale to support a conclusion that a claim is obvious is that all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by 

Regarding claim 2, YAMAGAMI discloses all of the limitations of its base claim 1.  YAMAGAMI further discloses: further comprising a receiving unit that receives a setting of the granularity of the surface of the sheet, wherein the control unit controls at least one of the supply amount per unit time from the additive supply unit, the number of rotations of the first rotating unit of the mixing unit, and the suction force of the suction mechanism based on the setting received by the receiving unit (Fig. 5 and para [0077-0083] discloses that a determination is made regarding whether or not the level of whiteness acquired is higher than a predetermined value, and the feed amount of the whitening agent is changed. Therefore, in order to change said predetermined value, a person skilled in the art could easily have conceived of configuring a sheet production apparatus having a reception unit to receive the value.).

Regarding claim 3, YAMAGAMI discloses all of the limitations of its base claim 1.  YAMAGAMI further discloses:  wherein the depositing unit has a drum unit that causes the mixture to pass through an opening and fall, and the control unit changes a rotation velocity of the drum unit (Figs. 1 & 2, para [0065] discloses “Because of this, the whiteness enhancer and/or the strengthening agent can be uniformly mixed in the defibrated fibers. Small holes screen is provided on the surface of the forming drum 71. The material fibers can be uniformly dispersed in the air by getting the material fibers through the small holes screen by rotationally driving the forming drum 71.” And para [0091] discloses “Specifically, the wind velocity is controlled by opening and closing the first valve 35 or the second valve 36 provided in the first piping 33 and the second piping 34.”  It is self-evident that the entire process is executed by the controller 130 and the flow chart of Fig. 5.).

Regarding claim 4, YAMAGAMI discloses all of the limitations of its base claim 1.  YAMAGAMI further discloses:  wherein the fibrillating unit has a second rotating unit that fibrillates the raw material, and the control unit changes a rotation velocity of the second rotating unit (Para [0041-0043] discloses a defibrating unit 30 with a rotatable rotary blade, a disk refiner, a Turbo-Mill (made by Turbo Kogyo Co., Ltd.), a Ceren-Miller (made by Masuko Sangyo Co., Ltd), and/or a wind generation mechanism that is controlled by the controller 130 and therefore, it , it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the defibrating unit 30 of YAMAGAMI with a fibrillating unit having a second rotating unit that fibrillates the raw material.  It is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in YAMAGAMI is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, an ordinary artisan in the field of papermaking knows could modify or repurpose some parts so as make a fibrillating unit recited in the claimed invention.)

Regarding claim 5, YAMAGAMI discloses all of the limitations of its base claim 1.  YAMAGAMI further discloses:  wherein the suction mechanism has a first air flow generation unit that generates an air flow in a direction crossing a deposition surface where the deposited material is deposited, and the control unit changes a flow velocity of the air flow generated by the first air flow generation unit (Throughout the disclosure of YAMAGAMI, particularly, para [0067-0070] discloses a suction apparatus 75 that is functionally equivalent to the claimed invention and controlled by the control portion or controller 130.  The prima facie case of obviousness noted in claim 4 is applied herein as well.).

Regarding claim 6, YAMAGAMI discloses all of the limitations of its base claim 1.  YAMAGAMI further discloses:  further comprising: a transportation unit that transports the deposited material deposited by the depositing unit, wherein the transportation unit has a second air flow generation unit that generates an air flow in a direction crossing a deposition surface where the deposited material is deposited, and, the control unit changes a flow velocity of the air flow generated by the second air Attorney Docket No. SE-US 195460flow generation unit (Para [--66-68] and Fig. 2 illustrates an endless mesh belt 73 that is functionally equivalent to the transportation unit since Applicant’s disclosure on Para [0091] discloses “ The transportation unit 79 has, for example, a mesh belt 79a, rollers 79b, and a suction mechanism 79c.”  In addition, the transportation unit is controlled by the control portion or controller 130.  The prima facie case of obviousness noted in claim 4 is applied herein as well.).

Regarding claim 7, YAMAGAMI discloses all of the limitations of its base claim 1.  YAMAGAMI further discloses:  wherein the additive includes a color material (Para [0064] discloses the additive as a color material, for example, color white is defined by the whiteness enhancer.).

Regarding claim 9, A sheet manufacturing method (Title) comprising; a fibrillating step of fibrillating a raw material including fibers in a gas and obtaining a fibrillated matter (Figs. 1 and 2, para [0037-0040] discloses a defibrating unit 30 that is a mechanical refining of raw material and similarly fibrillating a raw material is a mechanical refining and thus functionally equivalent.  Para [0041] discloses “By the way, the defibrating unit 30 of this embodiment performs a dry-type defibrating operation to be performed not in water but in air.” Air is a gas.); an additive supplying step of supplying an additive to the fibrillated matter (Figs. 1 and 2, the whiteness enhancer feeding unit 60 is equivalent to the additive supply unit.  Para [0064] discloses an additive agent.); a mixing step of mixing the fibrillated matter and the additive by using a first rotating unit and obtaining a mixture (Figs. 2 & 3, piping 204 is functionally equivalent to the mixing unit in accordance to para [0056-0059] and [0064].); and a depositing step of obtaining a deposited material by depositing the mixture while sucking the mixture to a mesh belt, wherein a granularity of a surface of the sheet is changed by changing at least one of a supply amount per unit time from the additive supply unit (Figs. 1 & 2, para [0064] discloses “A sheet is formed by using the mixture of additive agent and the defibrated fibers. Then, the additive agent in which the whiteness enhancer and/or strengthening agent, fusion-bondable resin, etc. are mixed is called as material fibers. The forming unit 70 is that the material fibers are deposited in a uniform thickness. The forming unit 70 has a mechanism that uniformly disperses the material fibers in the air, and a mechanism that suctions the material fibers on the mesh belt 73.”), a rotation velocity of the first rotating unit of the mixing unit, and a suction force to the mesh belt (para [0091] discloses “the wind velocity that is generated toward the cyclone 40 from the defibrating unit 30 is controlled based on the acquired whiteness. Specifically, the wind velocity is controlled by opening and closing the first valve 35 or the second valve 36 provided in the first piping 33 and the second piping 34.”  In addition, para [0068] discloses “When the material fibers are introduced in the forming drum 71 of the forming unit 70, the material fibers go through the small holes screen of the surface of the forming drum 71 and are deposited on the mesh belt 73 by the suction power of the suction apparatus 75.”  The prima facie case of obviousness noted in claim 1 is applied herein as well and will not be repeated again to avoid redundancy.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Toshiaki YAMAGAMI (US 20140374047 A1) is directed to a paper recycling device includes a dry type defibrator unit, a first transport unit, a classifier unit, and a paper forming unit.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748